Title: From Thomas Jefferson to Samuel Huntington, 23 April 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond April 23d. 1781.

On the 18. instant the enemy came from Portsmouth up James river in considerable force, tho’ their numbers precisely are not yet known to us. They landed at Burwells ferry below Williamsburg and near the mouth of Chickahominy above it. This latter circumstance  obliged Colo. Innes who commanded a body of Militia Stationed on that Side the river to cover the country from depredation, to retire upwards lest he should be placed between their two bodies. One of these entered Williamsburg on the 20th. and the other proceeded to a Shipyard we had on Chickahominy. What injury they have done there I am not yet informed. I take for granted they have burnt an unfinished 20 gun Ship we had there. Such of the Stores belonging to the yard as were moveable had been carried some miles higher up the river. Two small Gallies also retired up the river. Whether by this either the Stores or Gallies were saved is as yet unknown. I am just informed from a private hand that they left Williamsburg early yesterday morning. If this sudden departure was not in consequence of some circumstance of alarm unknown to us, their expedition to Wmsburg has been unaccountable. There were no public Stores there but those which were necessary for the daily use of the men stationed there. Where they mean to descend next the event alone can determine. Besides harrassing our Militia with this kind of war their being taken from their farms at the interesting season of planting their corn will have an unfortunate effect on the crop of the ensuing year.
I have heard nothing certain of Genl. Greene since the 6th. instant, except that his headquarters were on little river on the 11th.
I have the honor to be with the highest respect Your Excellency’s mo. ob. & mo. hble. Servant,

Th: Jefferson


P.S. Since writing the above the within extract of a letter from Majr. Genl. Greene to Colo. Davies Commissioner of our war office, is put into my hands.

